Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 13, 1993, convicting defendant, after a nonjury trial, of four counts of robbery in the first degree, two counts of robbery in the second degree, and one count each of unauthorized use of a motor vehicle in the third degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent prison terms of 5 to 15 years on each robbery in the first degree conviction, 21/s to 7 years on each robbery in the second degree conviction, 1 year and 2 to 6 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Credibility and identification *178issues were properly placed before the trier of fact and we find no reason to disturb its findings.
Defendant’s contentions that the court improperly adjourned the matter to permit one of the witnesses to confer with the prosecutor, and improperly directed the defendants and their families to refrain from harassing the witnesses, are for appellate review (see, People v Yut Wai Tom, 53 NY2d 44, 55-56), and we decline to review them in the interest of justice. Were we to review them, we would find that the adjournment was a proper exercise of the court’s discretion in light of the witness’s expression of fear (see, People v Branch, 83 NY2d 663), and that, in this nonjury case, defendant was not prejudiced by the court’s comments. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.